Title: Theodorus Bailey to Thomas Jefferson, 2 April 1811
From: Bailey, Theodorus
To: Jefferson, Thomas


          
            Dear Sir,
            New york, 2d April 1811.
          
           By the Mail of this Morning, I had the honor of receiving your Letter of the 28th of March, covering one for Mr Warden—that Gentleman took his departure from this City for Washington, a day or two since, with a view, as I understand, to obtain a passage from that place to France, in the Vessel which is to carry Mr Barlow on his Mission: I have this day forwarded your letter to Mr W. by Post, to Washington; addressed to the care of Mr Munroe, which I hope will meet your Approbation.
           The Map delineating the route of the projected Canal through the Western parts of this State, which I mentioned in my last letter, will not be compleated until the ensuing Week 
          
            With sentiments of high respect & esteem I am your Obedt & very huml servt
            
 Theodorus Bailey
 
          
        